Citation Nr: 0529472	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
sprain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for osteochondritis 
dissecans, medical femoral condyle with subchondral fracture, 
right knee, postoperative, currently rated as 20 percent 
disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for post-surgical scars, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  In 
June 2005 the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

Evidence pertinent to the issues on appeal was received by 
the Board in June 2005.  The veteran has waived initial RO 
consideration of this evidence.

The issues of increased ratings for the veteran's right knee 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbar strain is manifested by moderate 
limitation of motion and moderate disc disease.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Code 
5293 (2003); Diagnostic Codes 5242, 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the veteran's appeal have notified him of the evidence 
considered and the pertinent laws and regulations.  In 
addition, letters sent in July 2002 and May 2003 specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefits sought and whether the appellant or VA bore the 
burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim on appeal, notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service, private, and VA medical records are 
associated with the claims file.  In addition, VA 
examinations have been conducted for the purpose of assessing 
the severity of the veteran's service-connected disabilities 
on appeal.  The veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the appellant's appeal.  Therefore, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In June 1990 the RO granted service connection for the 
veteran's low back disability and assigned a noncompensable 
rating.  In July 2002 the RO increased the rating to 10 
percent (effective May 16, 2002), and in November 2003 the RO 
increased the rating to 20 percent (essentially effective 
from May 16, 2002).

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  
Diagnostic Code 5295.

As for Diagnostic Code 5295, while some loss of lateral spine 
motion with osteoarthritic changes and narrowing of joint 
spaces has been noted, there have been no findings suggesting 
severe lumbosacral strain, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, or marked 
limitation of forward bending in the standing position.  As 
such, a rating in excess of 20 percent under Diagnostic Code 
5295 is not warranted.

Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is moderate (20 percent), or severe (40 percent).

The March 2004 VA joints examination found back flexion to 95 
degrees (with mild pain at 70 degrees), backward extension to 
30 degrees, lateral bending to 30 degrees, and rotation to 35 
degrees.  The Board notes that the record prior to March 2004 
(as well as the medical records received in June 2005) is 
silent for medical evidence of more than moderate limitation 
of motion of the lumbar spine.  In the absence of such 
evidence, an evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5292.

The Board has considered the veteran's subjective complaints 
of back pain, especially as noted in his June 2005 Board 
hearing testimony, in determining that a rating in excess of 
20 percent is not warranted.  As the March 2004 VA examiner 
noted that the veteran had only mild functional impairment in 
his back during acute flareups, the evidence does not show 
pain and functional loss of the low back that would warrant 
an evaluation in excess of 20 percent under any applicable 
Diagnostic Code.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board notes that under the rating criteria for 
intervertebral disc syndrome (Diagnostic Code 5293) in effect 
prior to September 23, 2002, a 40 percent evaluation 
contemplated severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation was for assignment for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.

Under the revised Diagnostic Code 5293 in effect from 
September 23, 2002 through September 25, 2003, intervertebral 
disc syndrome can be evaluated based either on the duration 
of incapacitating episodes or a combination of the chronic 
orthopedic and neurological manifestations.  Effective 
September 26, 2003, that portion of the rating schedule 
pursuant to which disabilities of the musculoskeletal system 
and spine are evaluated was again revised.  However, these 
revisions do not materially affect this case since the 
criteria under Diagnostic Code 5293 for intervertebral disc 
syndrome did not change (although the Diagnostic Code has 
been renumbered from 5293 to 5243).

Even assuming that service connection is in effect for disc 
disease, the evidence of record has noted little neurological 
deficiency associated with the veteran's low back disability.  
None of the records reveal that health professionals have 
stated that the veteran's low back disability was productive 
of severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, the criteria necessary for a 40 
percent rating under the old criteria.  In fact, the June 
2002 VA examiner noted that the veteran's disc disease was 
mild, and a March 2005 private physician noted moderate 
radiculopathy.  There is also no evidence that the veteran 
has had incapacitating episodes having a total duration of at 
least four weeks during a 12-month period (the criteria 
necessary to received a rating of 40 percent).

The Board notes that a 40 percent disability rating may also 
be assigned under the general rating formula (Diagnostic Code 
5242, in effect beginning September 26, 2003) when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Such an assignment can not be made, as the record 
clearly shows that the veteran has flexion greater than 30 
degrees.

In short, a rating in excess of 20 percent for lumbosacral 
strain is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The most recent evidence reflects that 
the veteran is able to work, albeit with restrictions.  The 
Board notes that the veteran's employment difficulties also 
involve disabilities other than his back, including his 
knees.  As such, the Board finds that there has been no 
showing by the veteran that his low back disability, alone, 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


REMAND

The Board notes that in June 1990 the RO granted service 
connection for the veteran's right knee disability and 
assigned a ten percent rating under Diagnostic Code 5257.  In 
July 2002 the RO continued the 10 percent rating for the 
veteran's right knee disability and rated the veteran under 
Diagnostic Codes 5010-5260 (and noted that the veteran's 
right knee disability had been "previously coded under 
5257).  In an October 2003 rating decision, the RO granted a 
temporary total (100 percent) evaluation under 38 C.F.R. § 
4.30 for a period of convalescence from June 2003 to October 
2003.  Thereafter, the RO restored the 10 percent rating that 
was in effect prior to the surgery.  In November 2003 the RO 
increased the rating to 20 percent under Diagnostic Code 
5262, effective October 1, 2003, and also assigned a 10 
percent rating for right knee instability under Diagnostic 
Code 5257, effective May 16, 2002.  Service connection is 
also in effect for right knee scars.

The Board notes that VA's General Counsel has held that under 
certain circumstances, a separate disability evaluation may 
be assigned for arthritis of the knee in addition to the 
rating for instability under Diagnostic Code 5257.  
VAOPGCPREC 9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 
1, 1997).  While it appears that findings of arthritis played 
a role in the RO's consideration in the July 2002 rating 
action, it is unclear as to how arthritis symptomatology is 
involved in the veteran's current right knee rating scheme.  
At any rate, the RO should explain, after considering 
VAOPGCPREC 23-97, how the veteran's arthritis is accounted 
for in his current right knee disability ratings.

A review of the evidence reveals that the veteran's right 
knee disability has apparently worsened since his last VA 
rating examination.  The findings from the private physicians 
dated in December 2004 and January 2005, when compared to the 
March 2004 VA examination, reflect more limitation of 
function and contain comments indicating that the veteran's 
right knee condition is on the verge of requiring a right 
total knee replacement.  The veteran has also indicated in a 
July 2004 statement and in comments made to a private 
examiner in January 2005 that his pain had become worse in 
the last six months.  In view of these factors, the Board 
finds that the veteran should be afforded another VA knee 
examination.  See VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his right knee disability.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  When the development requested has 
been completed, the issues of an 
increased rating for the veteran's right 
knee disability, including the issue of 
entitlement to an initial rating in 
excess of 10 percent for post-surgical 
scars, right knee, should again be 
reviewed.  If the benefits sought are not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


